IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-20272
                        Conference Calendar



UNITED STATES OF AMERICA,
                                         Plaintiff-Appellee,

versus


THOMAS OLIVER MORGAN,
                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-99-CR-548-1
                       --------------------
                         February 15, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Thomas Oliver Morgan’s court-appointed attorney has moved

for leave to withdraw and has filed a brief as required by Anders

v. California, 386 U.S. 738 (1967).   Morgan has received a copy

of counsel’s brief and motion and has filed a response.    Morgan

contends that his plea was not knowingly and voluntarily made and

that his attorney failed to adequately assist Morgan with his

appeal.   He moves this court to appoint a new attorney.

     Our independent review of the brief and the record discloses

no nonfrivolous issue, and indicates that Morgan’s guilty plea


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-20272
                                 -2-

was knowingly and voluntarily made.   Accordingly, the motion for

leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.   See 5TH

CIR. R. 42.2.   Morgan’s request for the appointment of new

counsel is DENIED.